DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on February 22, 2021, claims 1-3, 9 and 10 were amended, and claim 4 was cancelled. Currently, claims 1-3 and 5-11 are pending in this application.
Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1-3, the most relevant reference, US 2006/0181769 to Kumasawa et al. (Kumasawa), fails to disclose or suggest a viewing system for viewing an object to be irradiated comprising “a second circularly polarized light reflecting layer either on the first circularly polarized light reflecting layer or between the member and the first circularly polarized light reflecting layer, and the second circularly polarized light reflecting layer reflects circularly polarized light having a revolution direction opposite to the revolution direction of the circularly polarized light that is reflected by the first circularly polarized light reflecting layer, and having a selective reflection wavelength different from a selective reflection wavelength of the circularly polarized light that is reflected by the first circularly polarized light reflecting layer”.
As shown in Fig. 1, Kumasawa only discloses a first circularly polarized light reflecting layer 11 that reflects right-handed circularly polarized light 31R and transmits left-handed circularly polarized light 31L, wherein the circularly polarized light 31L has a revolution direction opposite to a revolution direction of the circularly polarized light 31R reflected by the first circularly polarized light reflecting layer 11 (paragraphs 42 and 46-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        March 29, 2021